                            Ifn tl^e ?Ktitteb ^tates(        Court
                            for tfie ^outfiem IBtOtrirt of ^eorgto
                                      Prttttoiotcft BtbtOtott

              COURTNEY WARD, as next of
              friend of J.E., a minor,

                   Plaintiff,                           CV 218-013


              V.



              MCINTOSH COUNTY SCHOOL
              DISTRICT and BOBBY G.
              ROBINSON,

                   Defendants.


                                              ORDER




                   This Matter comes before the Court on     Defendant Bobby G.

              Robinson's Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

              Dkt. No. 9.    This Motion has been fully briefed and is ripe for

              review.   In accordance with the Court's ruling announced at the

              Motions Hearing on October 12, 2018, and for the following reasons.

              Defendant's Motion is DENIED.

                                          BACKGROUND


                   This case involves allegations against Defendant Bobby G.

              Robinson, a former football coach for Mcintosh County Academy.

              Dkt. No. 1 1 6.    Plaintiff's Complaint alleges that Robinson was

              made aware of a specific threat of hazing, described as a '"hit,"


A0 72A
(Rev. 8/82)
where an older player on the team would conduct a blindside ^^hit"

against J.E., a younger player on the team, at the next practice.
Id. 55 18-19, 21. The Complaint alleges that after being informed

about the specific threat by Plaintiff, J.E.'s mother, and being

told to address issues of hazing with the football team by school

officials, Robinson elected not to address the specific threat.

Id. 55 21-24, 30.    As a result, the Complaint alleges that J.E.

was the victim of a ^^hit" from an older player at practice, causing

him to sustain injuries. Id. 55 31-32. When confronted by J.E.'s

mother and asked why he did not address this issue before hand to

stop the "hit," Robinson answered that J.E. needed to "toughen

up."        5 33.

       Plaintiff brought this suit against Robinson alleging state

claims of negligence per se and intentional infliction of emotional

distress as well as a federal claim of municipal liability against

Mcintosh County School District.^            55 61-82.    In response,

Robinson filed this Motion to Dismiss arguing that he had official

immunity under Georgia law, and even if the claims were not barred

by official immunity. Plaintiff failed to state a claim upon which

relief could be granted for both state law claims under Fed. R.

Civ. P. 12(b)(6).    Dkt. No. 9.




1 This Order on Robinson's Motion to Dismiss concerns only claims against
Robinson.
                              LEGAL STANDARD


     Federal    Rule    of   Civil   Procedure    8(a)   requires   that   a

plaintiff s complaint contain ''a short and plain statement of the

claim showing that the pleader is entitled to relief."              Fed. R.

Civ. P. 8(a).    In order to state a claim for relief, a plaintiffs

complaint must include ^^enough facts to state a claim to relief

that is plausible on its face."         Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007).       ''A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The Court accepts the allegations in the complaint as true and

draws all reasonable inferences in favor of the plaintiff.            Ray v.

Spirit Airlines, Inc., 836 F.3d 1340, 1347 (11th Cir. 2016).

However, the Court does not accept as true threadbare recitations

of the elements of the claim and disregards legal conclusions

unsupported by factual allegations.          Iqbal, 556 U.S. at 678-79.

At   a   minimum,   a   complaint    should '"contain    either   direct   or

inferential     allegations   respecting    all   the    material   elements

necessary to sustain a recovery under some viable legal theory."

Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1282-

83 (11th Cir. 2007) (per curiam) (quoting Roe v. Aware Woman Ctr.

for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001)).
                             DISCUSSION


       The 12(b)(6) plausibility standard is not an exceedingly high

bar, and based on the facts alleged in the Complaint, Plaintiff
has met it.    Plaintiff has pled sufficient facts at this stage to

avoid having her claims barred by official immunity, and she has
pled sufficient facts to support her claims of negligence per se
and intentional infliction of emotional distress.

  I.     Official Immunity

       Under Ga. Const, of 1983, Art. I, Sec. II, Par. IX(d),

^^sjchool system employees are entitled to official immunity from
any claim against them ^in their private (individual) capacity,
when they are sued for discretionary acts taken within the scope

of their employment and without actual malice or an actual intent
to injure.'" Davis v. Brantley Cty. Sch. Dist., 780 S.E.2d 60, 62
(Ga. Ct. App. 2015) (citations omitted).        The parties dispute
whether Robinson's actions were discretionary.     Even if they were

discretionary, dismissal is not proper at this point, because

Plaintiff has alleged sufficient facts at this stage that if proven

to be true would show that Robinson acted with actual malice or

intent to injure.

       Plaintiff is not required to use the term ^^actual malice."

What is required is for Plaintiff to allege specific facts that if
proven true would show actual malice or an intent to injure. Here,
she has done so.     Specifically, Plaintiff alleges: that Robinson
had "'actual knowledge of hazing activity in general and the

threatened hazing of the Plaintiff" and that he "acted to .

perpetuate the practice of hazing," dkt. no. 1 SI 1; that he

"willfully failed to address the issue or incidents of "hazing'

with the players as instructed and further willfully failed to

address the direct threat of "hazing' to J.E.," id. SI 24; that his

"actions in contributing to, and knowingly allowing for, if not

outright encouraging, student "hazing,' including the incident

involving the J.E., are an actionable criminal offense," id. SI 46;

that his "abuse and endangerment of J.E." and his handling of

J.E.'s injury by telling his mother that "he needed "to toughen

up' was intentional . . . conduct," id. SI 70; and that he "acted

with . . . malice" and "willfully," id. SI 72.   In other words, the

Complaint alleges that Robinson was aware of a specific threat

against J.E., intentionally chose not to address that threat, and,

when asked why he chose not to do so, responded that it was because

J.E. needed "to toughen up." At this stage, these allegations are

sufficient to state a plausible claim of relief that Robinson acted

with actual malice toward or with intent to injure J.E., and thus,

Robinson's Motion to Dismiss with respect to official immunity is

DENIED.


  II.     Negligence Per Se

     "Negligence per se arises "when a statute is violated, the

person injured by the violation is within the class of persons the
statute was intended to protect, and the harm complained of was

the harm the statute was intended to guard against.'"                Chancey v.

Peachtree Pest Control Co., 655 S.E.2d 228, 231 (Ga. Ct. App. 2007)

(citations     omitted).      Furthermore,       ''[t]he    violation    of   a

regulation . . . can likewise establish that a defendant breached

a duty owed to a plaintiff as a matter of law." McLain v. Mariner

health Care, Inc., 631 S.E.2d 435, 437 (Ga. Ct. App. 2006).

      Here, Plaintiff alleges a plausible claim of negligence per

se.   Plaintiff's Complaint alleges that the Code of Ethics for

Educators (a Georgia regulation) creates a duty for Robinson to

not commit a crime of moral turpitude or commit any act of child

abuse, that Robinson's abuse and endangerment of J.E. by allowing

or encouraging the ^^hit" or crime of ^^hazing" to occur violated

this regulation, that J.E. was within the class of persons the

regulation was intended to protect, that the harm in this case was

the harm the regulation was intended to protect against, and that

Robinson's violation of the regulation directly and proximately

caused J.E. to suffer damages.         Dkt. No. 1          31, 33, 46, 61-62,

64-68.   For these reasons. Plaintiff's negligence per se claim is

plausible on its face and Defendant's Motion to Dismiss with

respect to that claim is DENIED.

  Ill. Inten-bional Infliction of Emotional Distress

      ^^Four   elements    must   be   present   to   support    a    claim   of

intentional infliction of emotional distress: (1) The conduct must
be intentional or reckless; (2) the conduct must be extreme and

outrageous; (3) there must be a causal connection between the

wrongful conduct and the emotional distress; and (4) the emotional

distress must be severe."       Sevcech v. Ingles Markets, Inc., 474

S.E.2d 4, 7 (Ga. Ct. App. 1996)         {citations omitted).      Here,

Plaintiff has alleged sufficient facts to support a plausible claim

of   intentional   infliction   of   emotional   distress.     Plaintiff

alleges that Robinson's conduct of knowing about a specific threat

of hazing to J.E., being told to address hazing generally by school

officials, failing to address the hazing, intentionally allowing

the ''hit" to occur to J.E., and responding to J.E.'s mother about

why he did not stop the "hit" by saying that J.E. needed "to

toughen up" was intentional and outrageous.       Dkt. No. 1      1, 69-

70. Plaintiff alleges that this intentional and outrageous conduct

of intentionally allowing or encouraging the "hit" to take place

directly and proximately caused emotional distress to J.E. Id.

55 1, 46, 71. Finally, Plaintiff alleges severe emotional distress

in claiming that as a result of Robinson's actions, J.E. suffered

a concussive brain injury and bruised ribs, was required to undergo

medical treatment, missed several weeks of school, suffered from

headaches and behavioral and emotional changes including anger
management issues, and was subjected to bullying.              Dkt. No. 1

giSI 34, 71.

      Defendant's reliance on cases in which summary judgment was

granted because no medical treatment was rendered are inapposite.

Most of those cases deal with evidence at the summary judgment

phase, while others dismiss cases where neither medical nor
psychological treatment was sought. Here, we are at the motion to

dismiss   phase.     Here, severe injury is alleged           and medical

treatment allegedly was sought.

      Plaintiff    has   pled    a   plausible   claim   of    intentional

infliction of emotional distress, including an allegation that

J.E. sought medical treatment.          Dkt. No. 1 5 71.      As a result.

Defendant's Motion to Dismiss with respect to that claim is DENIED.

                                 CONCLUSION


      It may be that discovery will undercut some of the factual

allegations; it may not.             At this point, dismissal is not

warranted.     The allegations are sufficient.       For these reasons,

Robinson's Motion to Dismiss is hereby DENIED.


      SO ORDERED, this          day of October, 2018.




                                       /, LISA GODBEY WOOD, JUDGE
                                      flTED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
